Citation Nr: 1612605	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-38 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a chronic cardiac disability to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals (BVA), contains a request for a BVA hearing in Washington, D.C. (Central Office).  In a December 2011 correspondence, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(e) (2015).

In August 2014, the Board remanded the issues on appeal for further evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Chronic lung disability did not have its clinical onset in service and is not otherwise related to active duty, including presumed Agent Orange exposure; bronchiectasis was not exhibited within the first post service year.  

2.  A cardiac disability did not have its clinical onset in service and is not otherwise related to active duty, including presumed Agent Orange exposure.  






CONCLUSIONS OF LAW

1.  A lung disability was not incurred, and bronchiectasis may not be presumed to have been incurred, during active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cardiac disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in March 2008 and May 2008, prior to the initial September 2008 rating decision.  The Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.

The Board finds that the AOJ substantially complied with the Board's August 2014 Remand instructions.  First, the AOJ sent the Veteran a letter dated September 2014 which requested authorization to obtain any outstanding records regarding treatment for a cardiac or respiratory disability.  The letter also advised the Veteran that he may submit any evidence relative to the claims, including obtaining his own medical opinion regarding the etiology of any lung and cardiac disorders.  Next, the Veteran's claims file was forwarded to an appropriate VA physician to determine the etiology of any current lung and cardiac disorders.  The examiner noted review of the claims file, identified the current lung and cardiac disabilities, and provided an etiological opinion.  The medical report has been reviewed and found to be adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, no further action is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995).

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease or bronchiectasis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309(a).

Additionally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f)  and 38 C.F.R. 3.307(a)(6) . Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including lung cancers and ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

III.  Factual Background

The Veteran claims that his current lung disability is due to Agent Orange exposure in service.  See March 2008 claim.  He also claims that he has a heart disorder secondary to type II diabetes mellitus.  See April 2008 claim.  Service personnel records indicate that the Veteran served in Vietnam; thus, herbicide exposure is conceded.
 
Service treatment records (STRs) indicate that, in July 1968, the Veteran complained of pain in his chest radiating down left arm.  He denied shortness of breath or pleuritic pain.  Chest was clear to auscultation.  Impression was pain secondary to intestinal gas.  A May 1969 chest x-ray was normal.  The remaining STRs are silent for complaints or treatment relating to cardiac or lung disabilities.

Post service, a January 1993 computed tomography (CT) chest scan indicates that the lungs were hyperinflated but free of active infiltrate.  The impression was incidental chronic obstructive pulmonary disease (COPD).  A March 1993 CT scan demonstrated no active intrathoracic disease.  In November 1993, a CT scan showed a few small scattered perihilar calcifications and a few calcified granulomas in the lungs.  The impression was negative for pneumonia or effusion.  A May 1994  chest x-ray showed no acute lung process.  In August 1994, a CT scan showed lungs were clear.  Impression was no active cardiac or pulmonary disease.  An August 1995 CT scan indicated that lungs were clear without evidence of infiltrate, edema, mass or other abnormality.  The impression was no active cardiac or pulmonary disease.

In February 2007, the Veteran presented to the emergency department with a chief complaint of bad cough.  He reported that he currently smoked a half a pack per day and previously smoked 2 packs per day for 40 years.  The examiner assessed bronchitis.  A chest x-ray indicated pulmonary emphysematous changes and interstitial densities in the anterior segment of the right upper lobe.  The examiner noted that tuberculosis and fungal disease should be considered.  A sputum test was positive for tuberculosis, and the Veteran was hospitalized.  In March 2007, a sputum culture showed Mycobacterium Avium Complex (MAC).  The Veteran was discharged and started on 3 antibiotics.  

A May 2007 primary care note indicated that the Veteran was hardly coughing at all since he stopped smoking in February 2007.  

In June 2007, the Veteran presented to the emergency department with complaint of coughing up blood for 3 days.  

In September 2007, the Veteran presented to the emergency room twice with complaints of burning in chest with breathing and coughing up blood (hemoptysis).  He denied shortness of breath, wheezing, or increased cough.  Cardiovascular examination was normal.  An electrocardiogram (EKG) showed sinus tachycardia, otherwise within normal limits (WNL), rate 104.  (Sinus tachycardia is defined as excessive rapidity in the action of the heart and is normal during exercise and anxiety.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)).  The examiner assessed left lower lobe pneumonia and MAC right upper lobe.

A February 2008 pulmonary note indicated that the Veteran had not smoked for 9  months.  He was a 60 pack year smoker.  Examination revealed tachycardia.  A CT of the chest did not show any new infiltrates or cavities.  He also has emphysema.  The examiner assessed MAC and recurrent hemoptysis, most likely from his right upper lobe bronchiectasis.  

In March 2008, an exercise tolerance test was negative for exercise-induced myocardial ischemia.   No cardiac symptoms were noted.

A March 2009 chest x-ray demonstrated that the lungs were clear.

A May 2009 treatment record noted that the last sputum culture was negative for AFB, and that the antibiotics will stop for MAC treatment. 

In September 2009, the Veteran reported 3 weeks of thick white sputum.  He denied fever or chills.  He endorsed an increase in cough.  The examiner assessed bronchitis.  A pulmonary function test suggested small airway disease, mild obstructive ventilatory defect.

An October 2009 chest x-ray indicated: normal heart size; tortuous aorta; soft tissue prominence at the thoracoabdominal junction may represent hiatal hernia; thoracic osteopenia with chronic mid thoracic compression deformities; no acute airspace disease.

A June 2010 chest x-ray showed no acute cardiac or pulmonary abnormality.  

In November 2010, the Veteran presented to the emergency department after having chest pain and passing out for 1 minute at home.  An MRI of the brain showed no evidence of an infarct.  There was atrophy which could have resulted from heavy alcohol use over time.

In January 2011, the Veteran presented to the emergency department after having an episode of feeling dizzy when he stood up.  He denied chest pain and shortness of  breath.  The examiner assessed dehydration and dizziness.  Cardiovascular and respiratory examinations were normal.   The Veteran had hypotension (low blood pressure).  An EKG was normal.

A July 2012 chest x-ray showed subsegmental atelectasis in the left lower lobe, and emphysema.  An EKG showed nonspecific ST abnormalities inferiorly and anterolaterally.

In October 2014, the Veteran was afforded VA lung and cardiac examinations.  Regarding the lungs, the examiner noted that the Veteran was diagnosed with MAC in 2007 and was treated with antibiotic therapy until May 2009 (at which time treatment stopped after culture was negative for 1 year).  In March 2008, the Veteran underwent a right upper lobectomy for aspergillosis infection/cavitary pneumonia.  The Veteran recovered from these infections and his chest x-ray dated August 2013 was reported as "former lobectomy.  No acute air space disease."  The Veteran also has a diagnosis of COPD related to lifelong smoking history (until 2008).  The examiner opined that the Veteran's former infections with MAC and aspergillosis and his current COPD are "less likely than not" in any way related to the Veteran's active duty service to include his presumed Agent Orange exposure.  The weight of current medical literature is silent for any association of the above conditions and Agent Orange exposure.  Additionally, the Veteran's lifelong smoking history is a major risk factor for the development of COPD.  Finally, Veteran's chest x-ray dated May 1969 was normal, and STRs are silent for any reported or diagnosed chronic respiratory condition while in service.

Regarding the heart, the examiner reviewed the STRs and post-service medical records and found that there was no evidence of any diagnosed heart/cardiac disease during service or thereafter.  The examiner noted that there were no diagnoses in the record, including following the 2008 stress test and 2012 EKG.  The examiner thus opined that it is less likely than not that the Veteran has any currently diagnosed cardiac/heart condition related to his active duty, including his presumed Agent Orange exposure.

III.  Analysis

Based on the foregoing, service connection is not warranted for a chronic lung disability or cardiac disability.

Regarding the chronic lung disability, the Board first notes that the Veteran's lung disability (variously diagnosed as emphysema, COPD, MAC, bronchitis, and pneumonia) is not among the diseases listed at 38 C.F.R. § 3.309(e), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) is not warranted.  Even so, a claimant is not precluded from establishing service connection with proof of actual causation; that is, proof that his exposure to Agent Orange actually caused his lung disability.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The evidence demonstrates that the Veteran has a current lung disability.  Regarding the second element, an in-service event or occurrence, the Veteran's alleged exposure to herbicides during service is conceded.  However, his service treatment records do not reveal any symptomatology suggestive of a lung disorder.

As for the nexus element, The Board finds the October 2014 VA examiner's opinion most persuasive.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  

The Board acknowledges the Veteran's statement that his doctor said his lung condition is secondary to Agent Orange exposure.  See March 2008 claim.  However, there is no reference to such an opinion in the clinical notes.  There is no way to determine the context or rationale for the statement made by this doctor to afford it significant probative value.  Moreover, the connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Veteran is competent to describe his symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  However, the lung or respiratory conditions he is claiming are not simple, rather medically complex, so as a layman he is incapable of providing probative comment on their appropriate diagnoses and etiologies.

In sum, the preponderance of the evidence is against the Veteran's claim for chronic lung disability.  Therefore, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  This claim resultantly must be denied.

Regarding the Veteran's claimed cardiac disability, the evidence does not indicate a current disability.  Sinus tachycardia and anomalies from diagnostic testing are symptoms and do not, by themselves, represent disabilities.  For compensation to be granted, the rapid heartbeat and/or anomalies found on electrocardiogram would have to result in underlying heart pathology.  Sinus tachycardia is not a disease or disability for VA compensation purposes.  See, e.g., 38 C.F.R. §§ 4.1, 4.10; 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).

The Veteran has claimed he has a heart condition secondary to type II diabetes mellitus.  However, his claim of service connection for type II diabetes mellitus was denied by August 2014 Board decision.  Since service connection is not established for his diabetes mellitus, the Veteran's claim for entitlement to service connection for cardiac disability on a secondary basis must fail as a matter of law.  See 38 C.F.R. § 3.310 (2015); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus a discussion regarding service connection on a secondary basis is moot.

The Board finds that the Veteran is competent to report that what he feels with regard to his heart; however, he has not been shown to have the education, training, and experience necessary to provide a competent opinion as to whether any such heartbeat rhythm or rate is normal, or if abnormal, the reasons for such.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to cardiovascular matters.  The Board finds that such an etiology finding falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.

Therefore, as the evidence does not support that the Veteran has an underlying disability that is manifesting with sinus tachycardia, the Board finds that service connection for a cardiac disability is not warranted.



ORDER

Service connection for chronic lung disability is denied.

Service connection for cardiac disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


